
	
		II
		Calendar No. 469
		109th CONGRESS
		2d Session
		S. 3524
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2006
			Mr. Grassley, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend titles XVIII, XIX, and XXI of the Social
		  Security Act to improve health care provided to Indians under the Medicare,
		  Medicaid, and State Children's Health Insurance Programs, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare, Medicaid, and SCHIP
			 Indian Health Care Improvement Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Expansion of payments under Medicare, Medicaid, and
				SCHIP for all covered services furnished by Indian health programs.
					Sec. 3. Increased outreach to Indians under Medicaid and SCHIP
				and improved cooperation in the provision of items and services to Indians
				under Social Security Act health benefit programs.
					Sec. 4. Additional provisions to increase outreach to, and
				enrollment of, Indians in SCHIP and Medicaid.
					Sec. 5. Premiums and cost sharing protections and eligibility
				determinations under Medicaid and SCHIP, and protection of certain Indian
				property from Medicaid estate recovery.
					Sec. 6. Nondiscrimination in qualifications for payment for
				services under Federal health care programs.
					Sec. 7. Consultation on Medicaid, SCHIP, and other health care
				programs funded under the Social Security Act involving Indian Health Programs
				and Urban Indian Organizations.
					Sec. 8. Exclusion waiver authority for affected Indian Health
				Programs and safe harbor transactions under the Social Security
				Act.
					Sec. 9. Rules applicable under Medicaid and SCHIP to managed
				care entities with respect to Indian enrollees and Indian health care providers
				and Indian managed care entities.
					Sec. 10. Annual report on Indians served by Social Security Act
				health benefit programs.
					Sec. 11. Effective Date.
				
			2.Expansion of
			 payments under Medicare, Medicaid, and SCHIP for all covered services furnished
			 by Indian health programs
			(a)Medicaid
				(1)Expansion to
			 all covered servicesSection
			 1911 of the Social Security Act (42 U.S.C. 1396j) is amended—
					(A)by amending the
			 heading to read as follows:
						
							1911.Indian Health
				Programs
							;
				and
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)Eligibility for Payment for
				Medical AssistanceThe Indian
				Health Service and an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization shall be eligible for payment for medical assistance provided
				under a State plan or under waiver authority with respect to items and services
				furnished by the Indian Health Service, Indian Tribe, Tribal Organization, or
				Urban Indian Organization if the furnishing of such services meets all the
				conditions and requirements which are applicable generally to the furnishing of
				items and services under this title and under such plan or waiver
				authority.
							.
					(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
					
						(b)Compliance with conditions and
				requirementsA facility of the Indian Health Service or an Indian
				Tribe, Tribal Organization, or an Urban Indian Organization which is eligible
				for payment under subsection (a) with respect to the furnishing of items and
				services, but which does not meet all of the conditions and requirements of
				this title and under a State plan or waiver authority which are applicable
				generally to such facility, shall make such improvements as are necessary to
				achieve or maintain compliance with such conditions and requirements in
				accordance with a plan submitted to and accepted by the Secretary for achieving
				or maintaining compliance with such conditions and requirements, and shall be
				deemed to meet such conditions and requirements (and to be eligible for payment
				under this title), without regard to the extent of its actual compliance with
				such conditions and requirements, during the first 12 months after the month in
				which such plan is
				submitted.
						.
				(3)Revision of
			 authority to enter into agreementsSubsection (c) of such section
			 is amended to read as follows:
					
						(c)Authority To Enter Into
				AgreementsThe Secretary may enter into an agreement with a State
				for the purpose of reimbursing the State for medical assistance provided by the
				Indian Health Service, an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization (as so defined), directly, through referral, or under contracts or
				other arrangements between the Indian Health Service, an Indian Tribe, Tribal
				Organization, or an Urban Indian Organization and another health care provider
				to Indians who are eligible for medical assistance under the State plan or
				under waiver
				authority.
						.
				(4)Cross-references
			 to special fund for improvement of IHS facilities; direct billing option;
			 definitionsSuch section is further amended by striking
			 subsection (d) and adding at the end the following new subsections:
					
						(d)Special fund for improvement of
				IHS facilitiesFor provisions relating to the authority of the
				Secretary to place payments to which a facility of the Indian Health Service is
				eligible for payment under this title into a special fund established under
				section 401(c)(1) of the Indian Health Care Improvement Act, and the
				requirement to use amounts paid from such fund for making improvements in
				accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
						(e)Direct billingFor
				provisions relating to the authority of a Tribal Health Program or an Urban
				Indian Organization to elect to directly bill for, and receive payment for,
				health care items and services provided by such Program or Organization for
				which payment is made under this title, see section 401(d) of the Indian Health
				Care Improvement Act.
						(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe,Tribal Health
				Program, Tribal Organization, and Urban Indian
				Organization have the meanings given those terms in section 4 of the
				Indian Health Care Improvement
				Act.
						.
				(b)Medicare
				(1)Expansion to
			 all covered servicesSection 1880 of such Act (42 U.S.C. 1395qq)
			 is amended—
					(A)by amending the
			 heading to read as follows:
						
							1880.Indian Health
				Programs
							;
				and
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)Eligibility for
				PaymentsSubject to
				subsection (e), the Indian Health Service and an Indian Tribe, Tribal
				Organization, or an Urban Indian Organization shall be eligible for payments
				under this title with respect to items and services furnished by the Indian
				Health Service, Indian Tribe, Tribal Organization, or Urban Indian Organization
				if the furnishing of such services meets all the conditions and requirements
				which are applicable generally to the furnishing of items and services under
				this
				title.
							.
					(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
					
						(b)Compliance with conditions and
				requirementsSubject to subsection (e), a facility of the Indian
				Health Service or an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization which is eligible for payment under subsection (a) with respect to
				the furnishing of items and services, but which does not meet all of the
				conditions and requirements of this title which are applicable generally to
				such facility, shall make such improvements as are necessary to achieve or
				maintain compliance with such conditions and requirements in accordance with a
				plan submitted to and accepted by the Secretary for achieving or maintaining
				compliance with such conditions and requirements, and shall be deemed to meet
				such conditions and requirements (and to be eligible for payment under this
				title), without regard to the extent of its actual compliance with such
				conditions and requirements, during the first 12 months after the month in
				which such plan is
				submitted.
						.
				(3)Cross-references
			 to special fund for improvement of IHS facilities; direct billing option;
			 definitions
					(A)In
			 generalSuch section is further amended by striking subsections
			 (c) and (d) and inserting the following new subsections:
						
							(c)Special fund for improvement of
				IHS facilitiesFor provisions relating to the authority of the
				Secretary to place payments to which a facility of the Indian Health Service is
				eligible for payment under this title into a special fund established under
				section 401(c)(1) of the Indian Health Care Improvement Act, and the
				requirement to use amounts paid from such fund for making improvements in
				accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
							(d)Direct billingFor
				provisions relating to the authority of a Tribal Health Program or an Urban
				Indian Organization to elect to directly bill for, and receive payment for,
				health care items and services provided by such Program or Organization for
				which payment is made under this title, see section 401(d) of the Indian Health
				Care Improvement
				Act.
							.
					(B)Conforming
			 amendmentParagraph (3) of section 1880(e) of such Act (42 U.S.C.
			 1395qq(e)) is amended by inserting and section 401(c)(1) of the Indian
			 Health Care Improvement Act after Subsection (c).
					(4)DefinitionsSuch
			 section is further amended by amending subsection (f) to read as
			 follows:
					
						(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe, Service Unit,
				Tribal Health Program, Tribal Organization, and
				Urban Indian Organization have the meanings given those terms in
				section 4 of the Indian Health Care Improvement
				Act.
						.
				(c)Application to
			 SCHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by inserting
			 after subparagraph (C), the following new subparagraph:
					
						(D)Section 1911
				(relating to Indian Health Programs, other than subsection (d) of such
				section).
						.
				3.
			 Increased outreach to Indians under Medicaid and SCHIP and improved cooperation
			 in the provision of items and services to Indians under Social Security Act
			 health benefit programsSection 1139 of the Social Security Act (42
			 U.S.C. 1320b–9) is amended to read as follows:
			
				1139.Improved
				access to, and delivery of, health care for Indians under titles XVIII, XIX,
				and XXI
					(a)Agreements with
				States for Medicaid and SCHIP outreach on or near reservations To increase the
				enrollment of Indians in those programs
						(1)In
				generalIn order to improve the access of Indians residing on or
				near a reservation to obtain benefits under the Medicaid and State children's
				health insurance programs established under titles XIX and XXI, the Secretary
				shall encourage the State to take steps to provide for enrollment on or near
				the reservation. Such steps may include outreach efforts such as the
				outstationing of eligibility workers, entering into agreements with the Indian
				Health Service, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to provide outreach, education regarding eligibility and
				benefits, enrollment, and translation services when such services are
				appropriate.
						(2)ConstructionNothing
				in subparagraph (A) shall be construed as affecting arrangements entered into
				between States and the Indian Health Service, Indian Tribes, Tribal
				Organizations, or Urban Indian Organizations for such Service, Tribes, or
				Organizations to conduct administrative activities under such titles.
						(b)Requirement To
				Facilitate CooperationThe Secretary, acting through the Centers
				for Medicare & Medicaid Services, shall take such steps as are necessary to
				facilitate cooperation with, and agreements between, States and the Indian
				Health Service, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations with respect to the provision of health care items and services
				to Indians under the programs established under title XVIII, XIX, or
				XXI.
					(c)Definition of
				Indian Tribe; Indian Health Program; Tribal Organization; Urban Indian
				OrganizationIn this section, the terms Indian
				Tribe, Indian Health Program, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
					.
		4.Additional
			 provisions to increase outreach to, and enrollment of, Indians in SCHIP and
			 Medicaid
			(a)Nonapplication
			 of 10 percent limit on outreach and certain other
			 expendituresSection 2105(c)(2) of the Social Security Act (42
			 U.S.C. 1397ee(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)Nonapplication
				to expenditures for outreach to increase the enrollment of Indian children
				under this title and title XIXThe limitation under subparagraph
				(A) on expenditures for items described in subsection (a)(1)(D) shall not apply
				in the case of expenditures for outreach activities to families of Indian
				children likely to be eligible for child health assistance under the plan or
				medical assistance under the State plan under title XIX (or under a waiver of
				such plan), to inform such families of the availability of, and to assist them
				in enrolling their children in, such plans, including such activities conducted
				under grants, contracts, or agreements entered into under section
				1139(a).
					.
			(b)Assurance of
			 payments to Indian health care providers for child health
			 assistanceSection 2102(b)(3)(D) of such Act (42 U.S.C.
			 1397bb(b)(3)(D)) is amended by striking (as defined in section 4(c) of
			 the Indian Health Care Improvement Act, 25 U.S.C. 1603(c)) and
			 inserting , including how the State will ensure that payments are made
			 to Indian Health Programs and Urban Indian Organizations operating in the State
			 for the provision of such assistance.
			(c)Inclusion of
			 other Indian financed health care programs in exemption from prohibition on
			 certain paymentsSection 2105(c)(6)(B) of such Act (42 U.S.C.
			 1397ee(c)(6)(B)) is amended by striking insurance program, other than an
			 insurance program operated or financed by the Indian Health Service and
			 inserting program, other than a health care program operated or financed
			 by the Indian Health Service or by an Indian Tribe, Tribal Organization, or
			 Urban Indian Organization.
			(d)Satisfaction of
			 Medicaid documentation requirements
				(1)In
			 generalSection 1903(x)(3)(B) of the Social Security Act (42
			 U.S.C. 1396b(x)(3)(B)) is amended—
					(A)by redesignating
			 clause (v) as clause (vi); and
					(B)by inserting
			 after clause (iv), the following new clause:
						
							(v)(I)Except as provided in
				subclause (II), a document issued by a federally-recognized Indian tribe
				evidencing membership or enrollment in, or affiliation with, such tribe.
								(II)With respect to those
				federally-recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, the Secretary shall, after consulting with such tribes,
				issue regulations authorizing the presentation of such other forms of
				documentation (including tribal documentation, if appropriate) that the
				Secretary determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subsection.
								.
					(2)Transition
			 ruleDuring the period that begins on July 1, 2006, and ends on
			 the effective date of final regulations issued under subclause (II) of section
			 1903(x)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(x)(3)(B)(v)) (as
			 added by paragraph (1)), an individual who is a member of a
			 federally-recognized Indian tribe described in subclause (II) of that section
			 who presents a document described in subclause (I) of such section that is
			 issued by such Indian tribe, shall be deemed to have presented satisfactory
			 evidence of citizenship or nationality for purposes of satisfying the
			 requirement of subsection (x) of section 1903 of such Act.
				(e)DefinitionsSection
			 2110(c) of such Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the
			 following new paragraph:
				
					(9)Indian; Indian Health Program;
				Indian Tribe; etcThe terms
				Indian, Indian Health Program, Indian
				Tribe, Tribal Organization, and Urban Indian
				Organization have the meanings given those terms in section 4 of the
				Indian Health Care Improvement
				Act.
					.
			5.Premiums and
			 cost sharing protections under Medicaid, eligibility determinations under
			 Medicaid and SCHIP, and protection of certain Indian property from Medicaid
			 estate recovery
			(a)Premiums and
			 cost sharing protection under Medicaid
				(1)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended—
					(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking and (i)
			 and inserting , (i), and (j); and
					(B)by adding at the
			 end the following new subsection:
						
							(j)No premiums or cost sharing for
				Indians furnished items or services directly by Indian Health Programs or
				through referral under the contract health service
								(1)No cost sharing for items or
				services furnished to Indians through Indian Health Programs
									(A)In generalNo
				enrollment fee, premium, or similar charge, and no deduction, copayment, cost
				sharing, or similar charge shall be imposed against an Indian who is furnished
				an item or service directly by the Indian Health Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization or through referral under the
				contract health service for which payment may be made under this title.
									(B)No reduction in amount of payment
				to indian health providersPayment due under this title to the
				Indian Health Service, an Indian Tribe, Tribal Organization, or Urban Indian
				Organization, or a health care provider through referral under the contract
				health service for the furnishing of an item or service to an Indian who is
				eligible for assistance under such title, may not be reduced by the amount of
				any enrollment fee, premium, or similar charge, or any deduction, copayment,
				cost sharing, or similar charge that would be due from the Indian but for the
				operation of subparagraph (A).
									(2)Rule of
				constructionNothing in this subsection shall be construed as
				restricting the application of any other limitations on the imposition of
				premiums or cost sharing that may apply to an individual receiving medical
				assistance under this title who is an Indian.
								(3)DefinitionsIn this
				subsection, the terms contract health service,
				Indian, Indian Tribe, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
								.
					(2)Conforming
			 amendmentSection 1916A (a)(1) of such Act (42 U.S.C.
			 1396o–1(a)(1)) is amended by striking section 1916(g) and
			 inserting subsections (g), (i), or (j) of section 1916.
				(b)Treatment of
			 Certain Property for Medicaid and SCHIP Eligibility
				(1)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a) is amended by adding at
			 the end the following new paragraph:
					
						(13)Notwithstanding any other
				requirement of this title or any other provision of Federal or State law, a
				State shall disregard the following property for purposes of determining
				eligibility for medical assistance under this title:
							(A)Property, including real property
				and improvements, located on a reservation, including any federally recognized
				Indian Tribe’s reservation, pueblo, or colony, including former reservations in
				Oklahoma, Alaska Native regions established by the Alaska Native Claims
				Settlement Act, and Indian allotments on or near a reservation as designated
				and approved by the Bureau of Indian Affairs of the Department of the
				Interior.
							(B)For any federally recognized Tribe
				not described in subparagraph (A), property located within the most recent
				boundaries of a prior Federal reservation.
							(C)Ownership interests in rents,
				leases, royalties, or usage rights related to natural resources (including
				extraction of natural resources or harvesting of timber, other plants and plant
				products, animals, fish, and shellfish) resulting from the exercise of
				federally protected rights.
							(D)Ownership interests in or usage
				rights to items not covered by subparagraphs (A) through (C) that have unique
				religious, spiritual, traditional, or cultural significance or rights that
				support subsistence or a traditional lifestyle according to applicable tribal
				law or
				custom.
							.
				(2)Application to
			 schipSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is
			 amended—
					(A)by redesignating
			 subparagraphs (B) through (E), as subparagraphs (C) through (F), respectively;
			 and
					(B)by inserting
			 after subparagraph (A), the following new subparagraph:
						
							(B)Section 1902(e)(13) (relating to
				disregard of certain property for purposes of making eligibility
				determinations).
							.
					(c)Continuation of
			 Current Law Protections of Certain Indian Property From Medicaid Estate
			 RecoverySection 1917(b)(3) of the Social Security Act (42 U.S.C.
			 1396p(b)(3)) is amended—
				(1)by inserting
			 (A) after (3); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)The standards specified by the
				Secretary under subparagraph (A) shall require that the procedures established
				by the State agency under subparagraph (A) exempt income, resources, and
				property that are exempt from the application of this subsection as of April 1,
				2003, under manual instructions issued to carry out this subsection (as in
				effect on such date) because of the Federal responsibility for Indian Tribes
				and Alaska Native Villages. Nothing in this subparagraph shall be construed as
				preventing the Secretary from providing additional estate recovery exemptions
				under this title for
				Indians.
						.
				6.Nondiscrimination
			 in qualifications for payment for services under Federal health care
			 programsSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by section 3, is amended by
			 redesignating subsection (c) as subsection (d), and inserting after subsection
			 (b) the following new subsection:
			
				(c)Nondiscrimination in
				qualifications for payment for services under Federal health care
				programs
					(1)Requirement to satisfy generally
				applicable participation requirements
						(A)In generalA Federal health care program must accept
				an entity that is operated by the Indian Health Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization as a provider eligible to
				receive payment under the program for health care services furnished to an
				Indian on the same basis as any other provider qualified to participate as a
				provider of health care services under the program if the entity meets
				generally applicable State or other requirements for participation as a
				provider of health care services under the program.
						(B)Satisfaction of state or local
				licensure or recognition requirementsAny requirement for participation as a
				provider of health care services under a Federal health care program that an
				entity be licensed or recognized under the State or local law where the entity
				is located to furnish health care services shall be deemed to have been met in
				the case of an entity operated by the Indian Health Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization if the entity meets all the
				applicable standards for such licensure or recognition, regardless of whether
				the entity obtains a license or other documentation under such State or local
				law. In accordance with section 221 of the Indian Health Care Improvement Act,
				the absence of the licensure of a health care professional employed by such an
				entity under the State or local law where the entity is located shall not be
				taken into account for purposes of determining whether the entity meets such
				standards, if the professional is licensed in another State.
						(2)Prohibition on federal payments
				to entities or individuals excluded from participation in Federal health care
				programs or whose State licenses are under suspension or have been
				revoked
						(A)Excluded entitiesNo entity operated by the Indian Health
				Service, an Indian Tribe, Tribal Organization, or Urban Indian Organization
				that has been excluded from participation in any Federal health care program or
				for which a license is under suspension or has been revoked by the State where
				the entity is located shall be eligible to receive payment under any such
				program for health care services furnished to an Indian.
						(B)Excluded
				individualsNo individual who
				has been excluded from participation in any Federal health care program or
				whose State license is under suspension or has been revoked shall be eligible
				to receive payment under any such program for health care services furnished by
				that individual, directly or through an entity that is otherwise eligible to
				receive payment for health care services, to an Indian.
						(C)Federal health care program
				definedIn this subsection, the term, Federal health care
				program has the meaning given that term in section 1128B(f), except
				that, for purposes of this subsection, such term shall include the health
				insurance program under chapter 89 of title 5, United States
				Code.
						.
		7.Consultation on
			 Medicaid, SCHIP, and other health care programs funded under the Social
			 Security Act involving Indian Health Programs and urban indian
			 organizations
			(a)In
			 generalSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by sections 3 and 6, is
			 amended by redesignating subsection (d) as subsection (e), and inserting after
			 subsection (c) the following new subsection:
				
					(d)Consultation with Tribal
				Technical Advisory Group (TTAG)The Secretary shall maintain
				within the Centers for Medicaid & Medicare Services (CMS) a Tribal
				Technical Advisory Group, established in accordance with requirements of the
				charter dated September 30, 2003, and in such group shall include a
				representative of the Urban Indian Organizations and the Service. The
				representative of the Urban Indian Organization shall be deemed to be an
				elected officer of a tribal government for purposes of applying section 204(b)
				of the Unfunded Mandates Reform Act of 1995 (2 U.S.C.
				1534(b)).
					.
			(b)Solicitation of
			 Advice Under Medicaid and SCHIP
				(1)Medicaid state
			 plan amendmentSection 1902(a) of the Social Security Act (42
			 U.S.C. 1396a(a)) is amended—
					(A)in paragraph
			 (69), by striking and at the end;
					(B)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
					(C)by inserting
			 after paragraph (70)(B)(iv), the following new paragraph:
						
							(71)in the case of any State in which
				the Indian Health Service operates or funds health care programs, or in which 1
				or more Indian Health Programs or Urban Indian Organizations (as such terms are
				defined in section 4 of the Indian Health Care Improvement Act) provide health
				care in the State for which medical assistance is available under such title,
				provide for a process under which the State seeks advice on a regular, ongoing
				basis from designees of such Indian Health Programs and Urban Indian
				Organizations on matters relating to the application of this title that are
				likely to have a direct effect on such Indian Health Programs and Urban Indian
				Organizations and that—
								(A)shall include solicitation of
				advice prior to submission of any plan amendments, waiver requests, and
				proposals for demonstration projects likely to have a direct effect on Indians,
				Indian Health Programs, or Urban Indian Organizations; and
								(B)may include appointment of an
				advisory committee and of a designee of such Indian Health Programs and Urban
				Indian Organizations to the medical care advisory committee advising the State
				on its State plan under this
				title.
								.
					(2)Application to
			 schipSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as
			 amended by section 5(b)(2), is amended—
					(A)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively;
			 and
					(B)by inserting
			 after subparagraph (A), the following new subparagraph:
						
							(B)Section 1902(a)(71) (relating to
				the option of certain States to seek advice from designees of Indian Health
				Programs and Urban Indian
				Organizations).
							.
					(c)Rule of
			 ConstructionNothing in the amendments made by this section shall
			 be construed as superseding existing advisory committees, working groups,
			 guidance, or other advisory procedures established by the Secretary of Health
			 and Human Services or by any State with respect to the provision of health care
			 to Indians.
			8.Exclusion waiver
			 authority for affected Indian Health Programs and safe harbor transactions
			 under the Social Security Act
			(a)Exclusion
			 Waiver AuthoritySection 1128
			 of the Social Security Act (42 U.S.C. 1320a–7) is amended by adding at the end
			 the following new subsection:
				
					(k)Additional Exclusion
				Waiver Authority for Affected Indian Health
				ProgramsIn addition to the authority granted the
				Secretary under subsections (c)(3)(B) and (d)(3)(B) to waive an exclusion under
				subsection (a)(1), (a)(3), (a)(4), or (b), the Secretary may, in the case of an
				Indian Health Program, waive such an exclusion upon the request of the
				administrator of an affected Indian Health Program (as defined in section 4 of
				the Indian Health Care Improvement Act) who determines that the exclusion would
				impose a hardship on individuals entitled to benefits under or enrolled in a
				Federal health care
				program.
					.
			(b)Certain
			 Transactions Involving Indian Health Care Programs Deemed to be in Safe
			 HarborsSection 1128B(b) of the Social Security Act (42 U.S.C.
			 1320a–7b(b)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Subject to such conditions as the
				Secretary may promulgate from time to time as necessary to prevent fraud and
				abuse, for purposes of paragraphs (1) and (2) and section 1128A(a), the
				following transfers shall not be treated as remuneration:
						(A)Transfers between Indian health
				programs, Indian Tribes, Tribal Organizations, and urban indian
				organizationsTransfers of anything of value between or among an
				Indian Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization, that are made for the purpose of providing necessary health care
				items and services to any patient served by such Program, Tribe, or
				Organization and that consist of—
							(i)services in connection with the
				collection, transport, analysis, or interpretation of diagnostic specimens or
				test data;
							(ii)inventory or supplies;
							(iii)staff; or
							(iv)a waiver of all or part of
				premiums or cost sharing.
							(B)Transfers between Indian health
				programs, Indian Tribes, Tribal Organizations, or urban indian organizations
				and patientsTransfers of anything of value between an Indian
				Health Program, Indian Tribe, Tribal Organization, or Urban Indian Organization
				and any patient served or eligible for service from an Indian Health Program,
				Indian Tribe, Tribal Organization, or Urban Indian Organization, including any
				patient served or eligible for service pursuant to section 807 of the Indian
				Health Care Improvement Act, but only if such transfers—
							(i)consist of expenditures related to
				providing transportation for the patient for the provision of necessary health
				care items or services, provided that the provision of such transportation is
				not advertised, nor an incentive of which the value is disproportionately large
				in relationship to the value of the health care item or service (with respect
				to the value of the item or service itself or, for preventative items or
				services, the future health care costs reasonably expected to be
				avoided);
							(ii)consist of expenditures related to
				providing housing to the patient (including a pregnant patient) and immediate
				family members or an escort necessary to assuring the timely provision of
				health care items and services to the patient, provided that the provision of
				such housing is not advertised nor an incentive of which the value is
				disproportionately large in relationship to the value of the health care item
				or service (with respect to the value of the item or service itself or, for
				preventative items or services, the future health care costs reasonably
				expected to be avoided); or
							(iii)are for the purpose of paying
				premiums or cost sharing on behalf of such a patient, provided that the making
				of such payment is not subject to conditions other than conditions agreed to
				under a contract for the delivery of contract health services.
							(C)Contract health
				servicesA transfer of anything of value negotiated as part of a
				contract entered into between an Indian Health Program, Indian Tribe, Tribal
				Organization, Urban Indian Organization, or the Indian Health Service and a
				contract care provider for the delivery of contract health services authorized
				by the Indian Health Service, provided that—
							(i)such a transfer is not tied to
				volume or value of referrals or other business generated by the parties;
				and
							(ii)any such transfer is limited to
				the fair market value of the health care items or services provided or, in the
				case of a transfer of items or services related to preventative care, the value
				of the future health care costs reasonably expected to be avoided.
							(D)Other transfersAny
				other transfer of anything of value involving an Indian Health Program, Indian
				Tribe, Tribal Organization, or Urban Indian Organization, or a patient served
				or eligible for service from an Indian Health Program, Indian Tribe, Tribal
				Organization, or Urban Indian Organization, that the Secretary, in consultation
				with the Attorney General, determines is appropriate, taking into account the
				special circumstances of such Indian Health Programs, Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations, and of patients served by such
				Programs, Tribes, and
				Organizations.
						.
			9.Rules applicable
			 under Medicaid and SCHIP to managed care entities with respect to Indian
			 enrollees and Indian health care providers and Indian managed care
			 entities
			(a)In
			 generalSection 1932 of the Social Security Act (42 U.S.C.
			 1396u–2) is amended by adding at the end the following new subsection:
				
					(h)Special Rules
				with respect to Indian Enrollees, Indian Health Care Providers, and Indian
				Managed Care Entities
						(1)Enrollee option
				to select an Indian health care provider as primary care
				providerIn the case of a non-Indian Medicaid managed care entity
				that—
							(A)has an Indian
				enrolled with the entity; and
							(B)has an Indian
				health care provider that is participating as a primary care provider within
				the network of the entity,
							insofar as the Indian is otherwise
				eligible to receive services from such Indian health care provider and the
				Indian health care provider has the capacity to provide primary care services
				to such Indian, the contract with the entity under section 1903(m) or under
				section 1905(t)(3) shall require, as a condition of receiving payment under
				such contract, that the Indian shall be allowed to choose such Indian health
				care provider as the Indian’s primary care provider under the entity.(2)Assurance of
				payment to Indian health care providers for provision of covered
				servicesEach contract with a managed care entity under section
				1903(m) or under section 1905(t)(3) shall require any such entity that has a
				significant percentage of Indian enrollees (as determined by the Secretary), as
				a condition of receiving payment under such contract to satisfy the following
				requirements:
							(A)Demonstration
				of participating indian health care providers or application of alternative
				payment arrangementsSubject to subparagraph (E), to—
								(i)demonstrate that
				the number of Indian health care providers that are participating providers
				with respect to such entity are sufficient to ensure timely access to covered
				Medicaid managed care services for those enrollees who are eligible to receive
				services from such providers; or
								(ii)agree to pay
				Indian health care providers who are not participating providers with the
				entity for covered Medicaid managed care services provided to those enrollees
				who are eligible to receive services from such providers at a rate equal to the
				rate negotiated between such entity and the provider involved or, if such a
				rate has not been negotiated, at a rate that is not less than the level and
				amount of payment which the entity would make for the services if the services
				were furnished by a participating provider which is not an Indian health care
				provider.
								(B)Prompt
				paymentTo agree to make prompt payment (in accordance with rules
				applicable to managed care entities) to Indian health care providers that are
				participating providers with respect to such entity or, in the case of an
				entity to which subparagraph (A)(ii) or (E) applies, that the entity is
				required to pay in accordance with that subparagraph.
							(C)Satisfaction of
				claim requirementTo deem any requirement for the submission of a
				claim or other documentation for services covered under subparagraph (A) by the
				enrollee to be satisfied through the submission of a claim or other
				documentation by an Indian health care provider that is consistent with section
				403(h) of the Indian Health Care Improvement Act.
							(D)Compliance with
				generally applicable requirements
								(i)In
				generalSubject to clause (ii), as a condition of payment under
				subparagraph (A), an Indian health care provider shall comply with the
				generally applicable requirements of this title, the State plan, and such
				entity with respect to covered Medicaid managed care services provided by the
				Indian health care provider to the same extent that non-Indian providers
				participating with the entity must comply with such requirements.
								(ii)Limitations on
				compliance with managed care entity generally applicable
				requirementsAn Indian health care provider—
									(I)shall not be
				required to comply with a generally applicable requirement of a managed care
				entity described in clause (i) as a condition of payment under subparagraph (A)
				if such compliance would conflict with any other statutory or regulatory
				requirements applicable to the Indian health care provider; and
									(II)shall only need
				to comply with those generally applicable requirements of a managed care entity
				described in clause (i) as a condition of payment under subparagraph (A) that
				are necessary for the entity's compliance with the State plan, such as those
				related to care management, quality assurance, and utilization
				management.
									(E)Application of
				special payment requirements for federally-qualified health centers and
				encounter rate for services provided by certain indian health care
				providers
								(i)Federally-qualified
				health centers
									(I)Managed care
				entity payment requirementTo agree to pay any Indian health care
				provider that is a federally-qualified health center but not a participating
				provider with respect to the entity, for the provision of covered Medicaid
				managed care services by such provider to an Indian enrollee of the entity at a
				rate equal to the amount of payment that the entity would pay a
				federally-qualified health center that is a participating provider with respect
				to the entity but is not an Indian health care provider for such
				services.
									(II)Continued
				application of state requirement to make supplemental
				paymentNothing in subclause (I) or subparagraph (A) or (B) shall
				be construed as waiving the application of section 1902(bb)(5) regarding the
				State plan requirement to make any supplemental payment due under such section
				to a federally-qualified health center for services furnished by such center to
				an enrollee of a managed care entity (regardless of whether the
				federally-qualified health center is or is not a participating provider with
				the entity).
									(ii)Continued
				application of encounter rate for services provided by certain Indian health
				care providersIf the amount paid by a managed care entity to an
				Indian health care provider that is not a federally-qualified health center and
				that has elected to receive payment under this title as an Indian Health
				Service provider under the July 11, 1996, Memorandum of Agreement between the
				Health Care Financing Administration (now the Centers for Medicare &
				Medicaid Services) and the Indian Health Service for services provided by such
				provider to an Indian enrollee with the managed care entity is less than the
				encounter rate that applies to the provision of such services under such
				memorandum, the State plan shall provide for payment to the Indian health care
				provider of the difference between the applicable encounter rate under such
				memorandum and the amount paid by the managed care entity to the provider for
				such services.
								(F)ConstructionNothing
				in this paragraph shall be construed as waiving the application of section
				1902(a)(30)(A) (relating to application of standards to assure that payments
				are consistent with efficiency, economy, and quality of care).
							(3)Offering of
				Managed Care Through Indian Medicaid Managed Care
				EntitiesIf—
							(A)a State elects to
				provide services through Medicaid managed care entities under its Medicaid
				managed care program; and
							(B)an Indian health
				care provider that is funded in whole or in part by the Indian Health Service,
				or a consortium composed of 1 or more Tribes, Tribal Organizations, or Urban
				Indian Organizations, and which also may include the Indian Health Service, has
				established an Indian Medicaid managed care entity in the State that meets
				generally applicable standards required of such an entity under such Medicaid
				managed care program,
							the State shall offer to enter into
				an agreement with the entity to serve as a Medicaid managed care entity with
				respect to eligible Indians served by such entity under such program.(4)Special Rules
				for Indian Managed Care EntitiesThe following are special rules
				regarding the application of a Medicaid managed care program to Indian Medicaid
				managed care entities:
							(A)Enrollment
								(i)Limitation to
				indiansAn Indian Medicaid managed care entity may restrict
				enrollment under such program to Indians and to members of specific Tribes in
				the same manner as Indian Health Programs may restrict the delivery of services
				to such Indians and tribal members.
								(ii)No less choice
				of plansUnder such program the State may not limit the choice of
				an Indian among Medicaid managed care entities only to Indian Medicaid managed
				care entities or to be more restrictive than the choice of managed care
				entities offered to individuals who are not Indians.
								(iii)Default
				enrollment
									(I)In
				generalIf such program of a State requires the enrollment of
				Indians in a Medicaid managed care entity in order to receive benefits, the
				State, taking into consideration the criteria specified in subsection
				(a)(4)(D)(ii)(I), shall provide for the enrollment of Indians described in
				subclause (II) who are not otherwise enrolled with such an entity in an Indian
				Medicaid managed care entity described in such clause.
									(II)Indian
				describedAn Indian described in this subclause, with respect to
				an Indian Medicaid managed care entity, is an Indian who, based upon the
				service area and capacity of the entity, is eligible to be enrolled with the
				entity consistent with subparagraph (A).
									(iv)Exception to
				state lock-inA request by an Indian who is enrolled under such
				program with a non-Indian Medicaid managed care entity to change enrollment
				with that entity to enrollment with an Indian Medicaid managed care entity
				shall be considered cause for granting such request under procedures specified
				by the Secretary.
								(B)Flexibility in
				application of solvencyIn applying section 1903(m)(1) to an
				Indian Medicaid managed care entity—
								(i)any reference to
				a State in subparagraph (A)(ii) of that section shall be deemed
				to be a reference to the Secretary; and
								(ii)the entity shall
				be deemed to be a public entity described in subparagraph (C)(ii) of that
				section.
								(C)Exceptions to
				advance directivesThe Secretary may modify or waive the
				requirements of section 1902(w) (relating to provision of written materials on
				advance directives) insofar as the Secretary finds that the requirements
				otherwise imposed are not an appropriate or effective way of communicating the
				information to Indians.
							(D)Flexibility in
				information and marketing
								(i)MaterialsThe
				Secretary may modify requirements under subsection (a)(5) to ensure that
				information described in that subsection is provided to enrollees and potential
				enrollees of Indian Medicaid managed care entities in a culturally appropriate
				and understandable manner that clearly communicates to such enrollees and
				potential enrollees their rights, protections, and benefits.
								(ii)Distribution
				of marketing materialsThe provisions of subsection (d)(2)(B)
				requiring the distribution of marketing materials to an entire service area
				shall be deemed satisfied in the case of an Indian Medicaid managed care entity
				that distributes appropriate materials only to those Indians who are
				potentially eligible to enroll with the entity in the service area.
								(5)Malpractice
				InsuranceInsofar as, under a Medicaid managed care program, a
				health care provider is required to have medical malpractice insurance coverage
				as a condition of contracting as a provider with a Medicaid managed care
				entity, an Indian health care provider that is—
							(A)a
				federally-qualified health center that is covered under the Federal Tort Claims
				Act (28 U.S.C. 1346(b), 2671 et seq.);
							(B)providing health
				care services pursuant to a contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) that
				are covered under the Federal Tort Claims Act (28 U.S.C. 1346(b), 2671 et
				seq.); or
							(C)the Indian Health
				Service providing health care services that are covered under the Federal Tort
				Claims Act (28 U.S.C. 1346(b), 2671 et seq.);
							are deemed
				to satisfy such requirement.(6)DefinitionsFor
				purposes of this subsection:
							(A)Indian health
				care providerThe term Indian health care provider
				means an Indian Health Program or an Urban Indian Organization.
							(B)Indian; Indian
				health program; service; tribe, tribal organization; urban Indian
				organizationThe terms Indian, Indian Health
				Program, Service, Tribe, tribal
				organization, Urban Indian Organization have the meanings
				given such terms in section 4 of the Indian Health Care Improvement Act.
							(C)Indian Medicaid
				managed care entityThe term Indian Medicaid managed care
				entity means a managed care entity that is controlled (within the
				meaning of the last sentence of section 1903(m)(1)(C)) by the Indian Health
				Service, a Tribe, Tribal Organization, or Urban Indian Organization, or a
				consortium, which may be composed of 1 or more Tribes, Tribal Organizations, or
				Urban Indian Organizations, and which also may include the Service.
							(D)Non-Indian
				Medicaid managed care entityThe term non-Indian Medicaid
				managed care entity means a managed care entity that is not an Indian
				Medicaid managed care entity.
							(E)Covered
				Medicaid managed care servicesThe term covered Medicaid
				managed care services means, with respect to an individual enrolled with
				a managed care entity, items and services that are within the scope of items
				and services for which benefits are available with respect to the individual
				under the contract between the entity and the State involved.
							(F)Medicaid
				managed care programThe term Medicaid managed care
				program means a program under sections 1903(m) and 1932 and includes a
				managed care program operating under a waiver under section 1915(b) or 1115 or
				otherwise.
							.
			(b)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(1)), as
			 amended by section 7(b)(2), is amended by adding at the end the following new
			 subparagraph:
				
					(H)Subsections
				(a)(2)(C) and (h) of section
				1932.
					.
			10.Annual report
			 on indians served by social security act health benefit programsSection 1139 of the Social Security Act (42
			 U.S.C. 1320b–9), as amended by the sections 3, 6, and 7, is amended by
			 redesignating subsection (e) as subsection (f), and inserting after subsection
			 (d) the following new subsection:
			
				(e)Annual Report
				on Indians Served by Health Benefit Programs Funded Under this
				ActBeginning January 1,
				2007, and annually thereafter, the Secretary, acting through the Administrator
				of the Centers for Medicare & Medicaid Services and the Director of the
				Indian Health Service, shall submit a report to Congress regarding the
				enrollment and health status of Indians receiving items or services under
				health benefit programs funded under this Act during the preceding year. Each
				such report shall include the following:
					(1)The total number
				of Indians enrolled in, or receiving items or services under, such programs,
				disaggregated with respect to each such program.
					(2)The number of
				Indians described in paragraph (1) that also received health benefits under
				programs funded by the Indian Health Service.
					(3)General
				information regarding the health status of the Indians described in paragraph
				(1), disaggregated with respect to specific diseases or conditions and
				presented in a manner that is consistent with protections for privacy of
				individually identifiable health information under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
					(4)A detailed
				statement of the status of facilities of the Indian Health Service or an Indian
				Tribe, Tribal Organization, or an Urban Indian Organization with respect to
				such facilities' compliance with the applicable conditions and requirements of
				titles XVIII, XIX, and XXI, and, in the case of title XIX or XXI, under a State
				plan under such title or under waiver authority, and of the progress being made
				by such facilities (under plans submitted under section 1880(b), 1911(b) or
				otherwise) toward the achievement and maintenance of such compliance.
					(5)Such other
				information as the Secretary determines is
				appropriate.
					.
		11.Effective
			 DateThe amendments made by
			 this Act take effect on the effective date of the amendments made by the Indian
			 Health Care Improvement Act Amendments of 2006.
		
	
		June 15, 2006
		Read twice and placed on the calendar
	
